                                          Entered on Docket
                                          October 23, 2018
                                          EDWARD J. EMMONS, CLERK
                                          U.S. BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF CALIFORNIA


 1
                                        Signed and Filed: October 23, 2018
 2
 3
 4                                      ________________________________________
                                        DENNIS MONTALI
 5                                      U.S. Bankruptcy Judge

 6
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
10 In re                                        )    Bankruptcy Case
                                                )    No. 18-30530-DM
11 DANIEL EVERETT OBLENIS,                      )
                                                )    Chapter 13
12                            Debtor.           )
                                                )
13
14
15             MEMORANDUM DECISION ON STATE BAR’S MOTION FOR SANCTIONS
16        On August 21, 2018, creditor The State Bar of California
17 (“State Bar”) filed and served the underlying Motion for Sanctions
18 (“Contempt Motion”) against debtor Daniel Everett Oblenis
19 (“Debtor”), setting it for hearing on September 18, 2018.                        No
20 timely opposition was filed,1 and the court entered the following
21 docket text order on September 17, 2018:
22
          DOCKET TEXT ORDER (no separate order issued:) The court
23        has reviewed the California State Bars Motion for
          Sanctions Against Debtor Daniel Everett Oblenis and finds
24        it well-taken. Debtor has filed no timely opposition to
          the motion. Accordingly, the court will grant the motion
25        in part and will shortly issue an order explaining its.
          The hearing now set for September 18, 2018, at 1:10 p.m.
26
27         1
           Debtor filed an untimely response on the date of the hearing
     (September 18, 2018) and one day after entry of the court’s docket
28   text order. On September 17, 2018, the courtroom deputy emailed
     Debtor a copy of the docket text order and read the docket text
     order to him by telephone.

                                               -1-
Case: 18-30530    Doc# 36   Filed: 10/23/18   Entered: 10/23/18 14:01:25     Page 1 of 5
 1        is taken OFF CALENDAR. (RE: related document(s)28 Motion
          for Sanctions filed by Creditor State Bar of California).
 2        (Montali, Dennis) (Entered: 09/17/2018).
 3        For the reasons set forth below, the court will GRANT the
 4 relief sought by the State Bar in the Contempt Motion.
 5
                                         DISCUSSION2
 6
          Debtor has filed at least six bankruptcy cases in this
 7
     district since August 2013: the current case; Case No. 17-30225
 8
     (Montali, J.); Case No. 15-52214 (Hammond, J.); Case No. 14-43328
 9
     (Efremsky, J.) (filed as “O’Blenis Everett Daniel”); Case No. 13-
10
     32111 (Blumenstiel, J.); Case No. 13-31855 (Blumenstiel, J.). In
11
     addition, as alleged by the State Bar (Dkt. 28 at 2:11-13), Debtor
12
     filed multiple cases in the Western District of Washington
13
     resulting in an imposition of a two-year bar in that district.
14
          In the last case filed in this district (Case 17-30225),
15
     chapter 13 trustee David Burchard (“Trustee”) moved for dismissal
16
     of the case with a two-year bar on future filings and for sanctions
17
     in the event Debtor violated the two-year bar.               See Dkt. 21 in Case
18
     No. 17-30225.    On July 28, 2017, the court entered an order
19
     granting the relief sought by Trustee and stating: “Mr. Everett is
20
     barred from filing any bankruptcy cases in any bankruptcy court of
21
     the United States for two years from the date of this order and he
22
     is cautioned that a violation of this order could result in
23
     sanctions of $5,000.00 as requested by the Trustee.” See Dkt. No.
24
     41 at 2 in Case No. 17-30225 (the “Bar Order”).                Debtor did not
25
     appeal that order and it is final.
26
27
28
          2
           The following discussion constitutes the court’s findings of
     fact and conclusions of law. Fed. R. Bankr. P. 7052(a).

                                              -2-
Case: 18-30530   Doc# 36   Filed: 10/23/18   Entered: 10/23/18 14:01:25   Page 2 of 5
 1        Notwithstanding the Bar Order, Debtor filed the current case
 2 on May 11, 2018.        Notably, Debtor did not provide a Social Security
 3 Number in his “Statement About Your Social Security Numbers”,
 4 instead stating “Do not have with me.”                See Dkt. 5.       He similarly
 5 stated in response to Question 3 of his voluntary petition that he
 6 would need to file an update to his petition to add his social
 7 security number as he did “not have [it] on me.”                   See Dkt. 1 at p.
 8 1.    In the five months since filing those documents, the social
 9 security number has not been provided.                Furthermore, instead of
10 listing “Everett” as his last name, Debtor used “O’Blenis.”                       He
11 acknowledged filing cases in this district, but did not provide the
12 case numbers.      Because Debtor did not provide his social security
13 numbers or use the last name “Everett,” his prior cases did not
14 appear automatically on the docket.
15        In his late-filed opposition to the Contempt Motion, Debtor
16 argues that this court lacks jurisdiction to hear the motion
17 because the case was closed.              The case was not closed when the
18 court ruled on the motion; to the contrary, the case was reopened
19 by an order of the court signed on August 25, 2018 and entered on
20 the docket on August 27, 2018 (Dkt. 31).                 Debtor also cites to
21 inapplicable local rules of the U.S. District Court regarding
22 service, removal and related proceedings.                 The relevant local rule
23 is B.L.R. 9014-1, with which the State Bar complied.                     Finally,
24 Debtor contends that the State Bar did not comply with Rule
25 7004(b)(9), as service occurred when he was no longer a debtor.
26 Even if Rule 7004(b)(9) did not apply to Debtor, he is an
27 individual, and service by the State Bar complied with the service
28 requirements of the rule governing individuals.                   Fed. R. Civ. P.
     7004(b)(1).

                                               -3-
Case: 18-30530   Doc# 36   Filed: 10/23/18    Entered: 10/23/18 14:01:25   Page 3 of 5
 1        In light of the foregoing, the court finds and determines that
 2 Debtor has violated the terms of the Bar Order by filing the
 3 voluntary petition commencing this case.                 Given Debtor’s failure to
 4 disclose pertinent information in his petition or in an amended
 5 petition that would automatically link this case to his prior cases
 6 (social security number, prior case numbers) and his use of a
 7 different last name, the court finds that Debtor knowingly violated
 8 the terms of the Bar Order with an intent to avoid the consequences
 9 of such a violation.         Consequently, the court will grant the
10 Contempt Motion and impose sanctions against Debtor in the amount
11 of $5,000.00, payable to this court within thirty days of entry of
12 the order to be submitted.           It will further award the State Bar
13 $3,500 in attorneys fees for preparing and filing the Contempt
14 Motion.3
15                                           CONCLUSION
16        Counsel for the State Bar should upload an order granting the
17 relief sought in the Contempt Motion, and file a separate proof of
18 service indicating that it has served Debtor with the proposed form
19 of order in accordance with B.L.R. 9021-1(c).
20                         **END OF MEMORANDUM DECISION**
21
22
23
24
25
26
27        3
           The State Bar states that Debtor’s repeated filings have
28   precluded it from recommending his suspension due to unpaid
     licensing fees, but did not request a comfort order permitting it
     to pursue its remedies for non-payment of dues notwithstanding any
     subsequent filing by Debtor. That said, depending on the timing of
     the next (if any) bankruptcy petition by Debtor, the stay may not
     apply as a matter of law. See 11 U.S.C. § 362(c)(3) and (4).
Case: 18-30530   Doc# 36   Filed: 10/23/18    Entered: 10/23/18 14:01:25   Page 4 of 5
 1                                  Court Service List
 2 Daniel Everett
   15 Boardman PL #2
 3 San Francisco, CA 94103
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -5-
Case: 18-30530   Doc# 36   Filed: 10/23/18   Entered: 10/23/18 14:01:25   Page 5 of 5
